
	

114 S1283 IS: To amend the Energy Policy Act of 2005 to repeal certain programs, to establish a coal technology program, and for other purposes. 
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1283
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2015
			Mr. Manchin (for himself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to repeal certain programs, to establish a coal technology
			 program, and for other purposes. 
	
	
		1.Repeals
			(a)In general
 (1)Sections 962 and 963 of the Energy Policy Act of 2005 (42 U.S.C. 16292, 16293) are repealed. (2)Subtitle A of title IV of the Energy Policy Act of 2005 (42 U.S.C. 15961 et seq.) is repealed.
				(b)Conforming amendments
 (1)Section 703(a)(3) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17251(a)(3)) is amended—
 (A)in the matter preceding subparagraph (A), by striking the first and second sentences; and (B)in subparagraph (B), by striking including in the matter preceding clause (i) and all that follows through the period at the end and inserting , including such geologic sequestration projects as are approved by the Secretary.
 (2)Section 704 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17252) is amended in the first sentence by striking under section 963(c)(3) of the Energy Policy Act of 2005 (42 U.S.C. 16293(c)(3)), as added by section 702 of this subtitle, and.
				2.Establishment of coal technology program
 (a)In generalThe Energy Policy Act of 2005 (as amended by section 2) is amended by inserting after section 961 (42 U.S.C. 16291) the following:
				
					962.Coal technology program
 (a)DefinitionsIn this section: (1)Large-scale pilot projectThe term large-scale pilot project means a pilot project that—
 (A)represents the scale of technology development beyond laboratory development and bench scale testing, but not yet advanced to the point of being tested under real operational conditions at commercial scale;
 (B)represents the scale of technology necessary to gain the operational data needed to understand the technical and performance risks of the technology before the application of that technology at commercial scale or in commercial-scale demonstration; and
 (C)is large enough— (i)to validate scaling factors; and
 (ii)to demonstrate the interaction between major components so that control philosophies for a new process can be developed and enable the technology to advance from large-scale pilot plant application to commercial scale demonstration or application.
 (2)ProgramThe term program means the program established under subsection (b). (3)Transformational technology (A)In generalThe term transformational technology means a power generation technology that represents an entirely new way to convert energy that will enable a step change in performance, efficiency, and cost of electricity as compared to the technology in existence on the date of enactment of this Act.
 (B)InclusionsThe term transformational technology includes a broad range of technology improvements, including— (i)thermodynamic improvements in energy conversion and heat transfer, including—
 (I)pressurized oxygen combustion; (II)chemical looping; and
 (III)the replacement of steam cycles with supercritical carbon dioxide cycles; (ii)improvements in turbine technology; and
 (iii)improvements in carbon capture systems technology. (b)Coal technology program (1)In generalThe Secretary shall establish a coal technology program to ensure the continued use of the abundant, domestic coal resources of the United States through the development of technologies that will significantly improve the efficiency, effectiveness, costs, and environmental performance of coal use.
 (2)RequirementsThe program shall include— (A)a research and development program;
 (B)large-scale pilot projects; and (C)demonstration projects.
 (3)Performance standardsIn consultation with the interested entities described in paragraph (4)(C), the Secretary shall develop performance standards for technologies and the application of those technologies included in the program, taking into consideration the following objectives:
 (A)Ensure reliable, low cost power from new and existing coal plants. (B)Have high conversion efficiencies.
 (C)Address emissions of carbon dioxide through high efficiency platforms and carbon capture from new and existing coal plants.
 (D)Support small-scale and modular technologies to enable incremental capacity additions and load growth.
 (E)Support flexible baseload operations for new and existing applications of coal generation. (F)Further reduce emissions of criteria pollutants and reduce the use and manage the discharge of water in power plant operations.
 (G)Accelerate the development of technologies that have transformational energy conversion characteristics.
 (H)Validate geologic storage of large volumes of anthropogenic sources of carbon dioxide and the infrastructure needed to support a carbon dioxide use and storage industry.
 (I)Examine methods of converting coal to other valuable products and commodities in addition to electricity.
 (4)Consultations requiredIn carrying out the program, the Secretary shall— (A)undertake international collaborations, as recommended by the National Coal Council;
 (B)use existing authorities to encourage international cooperation; and (C)consult with interested entities, including—
 (i)coal producers; (ii)industries that use coal;
 (iii)organizations that promote coal and advanced coal technologies; (iv)environmental organizations;
 (v)organizations representing workers; and (vi)organizations representing consumers.
									(c)Report
 (1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the performance standards adopted under subsection (b)(3).
 (2)UpdateOnce every 2 years after the initial report is submitted under paragraph (1), the Secretary shall submit to Congress a report describing the progress made towards achieving the objectives and performance standards adopted under subsection (b)(3).
							(d)Funding
 (1)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary to carry out this Act, to remain available until expended—
 (A)$610,000,000 for each of fiscal years 2017 through 2020; and (B)$560,000,000 for fiscal year 2021.
 (2)AllocationsThe amounts made available under paragraph (1) shall be allocated as follows: (A)For activities under the research and development program component described in subsection (b)(2)(A)—
 (i)$275,000,000 for each of fiscal years 2017 through 2020; and (ii)$200,000,000 for fiscal year 2021.
 (B)For activities under the demonstration projects program component described in subsection (b)(2)(B)—
 (i)$50,000,000 for each of fiscal years 2017 through 2020; and (ii)$75,000,000 for fiscal year 2021.
 (C)For activities under the large-scale pilot projects program component described in subsection (b)(2)(C), $285,000,000 for each of fiscal years 2017 through 2021.. 
 (b)Cost sharing for large-Scale pilot projectsSection 988(c) of the Energy Policy Act of 2005 (42 U.S.C. 16352(c)) is amended— (1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3); and
 (2)by adding at the end the following:  (3)Cost-sharing for large-scale pilot projectsNotwithstanding any other provision of this Act, the cost-sharing requirements under this section shall not apply to the coal technology program established under section 962..
 (c)Conforming amendmentThe table of contents of the Energy Policy Act of 2005 (42 U.S.C. 15801 note) is amended— (1)by striking the items relating to sections 962 and 963 and inserting the following:
					Sec. 962. Coal technology program.;
 and(2)by striking the items relating to subtitle A of title IV.  